Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 9, 2019

                                     No. 04-17-00810-CV

                                    CODY, TEXAS, L.P.,
                                        Appellant

                                               v.

                                BPL EXPLORATION, LTD.,
                                        Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 8,665
                          Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
       On July 23, 2018, this appeal was set for on briefs submission on September 11, 2018,
before a panel consisting of Justice Karen Angelini, Justice Marialyn Barnard, and Justice Irene
Rios. On March 28, 2019, this court withdrew the prior submission.

        By order dated May 9, 2019, this court notified the parties that the court, on its own
motion, decided to consider this appeal en banc. It is therefore ORDERED that this appeal is set
for formal submission and oral argument before the en banc court on Thursday, October 3, 2019,
at 10:00 a.m.

       The time for oral argument will be limited to twenty minutes for appellant’s opening
argument, twenty minutes for appellee’s argument, and ten minutes for appellant’s rebuttal. See
4th TEX. APP. (SAN ANTONIO) LOC. R. 9.1.


       It is so ORDERED on this 9th day of September, 2019


                                                           PER CURIAM

       ATTESTED TO: __________________________
                    KEITH E. HOTTLE,
                    CLERK OF COURT